 444DECISIONS OF NATIONALLABOR RELATIONS BOARDthem that "it has been necessary for me to fill your job with a perma-nent replacement," and that they should call at the plant to pick uptheir personal belongings.All but two of the strikers responded byremoving their tools from the plant.As of May 31, 1952, the Employer's payroll showed that the jobsin question were filled by a complement of 12 employees. Testimonypresented by the Employer, which was uncontroverted, indicated that(a) employees hired in the jobs of the strikers were intendedas perma-nent replacements, and were so informed, (b) therewere no vacanciesin any of these jobs, and (c) the currently reduced payroll of only12 employees merely reflected the extent of the Employer's business.The Union filed unfair labor practice charges with the Board onJune 25, 1951, which were dismissed by the Regional Director; and itagain filed charges on May 1, 1952, which were dismissed by theRegional Director and are now pending before the General Counselon appeal by the Union .2As no complaint has been issued by theGeneral Counsel, we must find that employees participating in thestrike are economic strikers.3They are therefore ineligible to vote asit appears on the basis of the present record that they have been perma-nently replaced and that vacancies in their jobs do not exist 4[Text of Direction of Election omitted from publication in thisvolume]sThe Union'smotion to dismiss pending dispositionof the appealisdenied.aTames Square Stores Corporation,79NLRB361;Big Run Coal & Clay Company,93NLRB 1351.4 See, e. g.,E. J.Kelley Company,98 NLRB 486;Hamilton Foundryd MachineCompany,94 NLRB 51.CORNING GLASS WORKSandFEDERATION OF GLASS, CERAMIC&SILICASAND WORKERS OF AMERICA,CIO AND AMERICAN FLINT GLASSWORKERS'UNION OF NORTH AMERICA, AFL, AND ITS LOCAL No. 1007,PARTIES TO THE CONTRACT.CaseNo. 1-CA-977.August 5, 1952Decision and OrderOn December 29, 1951, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent-had not engaged in the unfair labor practice allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the CIO filed ex-ceptions; the General Counsel also filed a supporting brief.The Re-spondent and the AFL filed briefs in support of the IntermediateReport.100 NLRB No. 73. CORNINGGLASS WORKS445The Board 1 has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby rejects the findings, conclusions, and recommenda-tions of the Trial Examiner except to the extent that they are con-sistent with our Decision and Order herein.1. _The record reveals, as the Trial Examiner has found, that theRespondent was well aware of the CIO's organizing campaign whenthe intensive AFL drive began in the plant on Saturday, June 16,1951.The Trial Examiner has also properly found that group leaderWilbrod Richard played an active role in the AFL's organizing effort 2However, the Trial Examiner concluded that Richard was not asupervisor within the meaning of the Act, nor did his position soidentify him with management that employees looked to him forguidance regarding the Respondent's policies.Accordingly, the TrialExaminerfound that Richard's conduct could not be attributed to theRespondent.We cannot agree.Section 2 (11) of the Act provides :The term "supervisor" means any individual having authority,in the interest of the employer, to . . . transfer . . .assign,reward, or discipline other employees, or responsibly to directthem . . . if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clerical nature, butrequires the use of independent judgment.WitnessesMorrissey and Mollis testified, without contradiction,that Richard transferred employees from one machine to another;Mollis further testified, also without contradiction, that on occasionwhen Richard .discovered that employees were not working fast enoughpicking bulbs off a continuous belt, Richard reported this fact toForeman John Tait, and Tait and Richard cut the employees' reliefperiod from 10 to 5 minutes.According to the witness, on one occa-sion when the backlog was clearing, Richard told the employees pick-ing up bulbs, "We'll give you ten minutes." The record contains fur-ther undenied testimony that Richard replaces Tait when the latteris ill, or out of the plant for several days.1Pursuant to the provisions of Section 3 (b) of theAct, theBoard has delegated itspowers in connection with this case to a three-member panel.[Chairman Herzog andMembers Houston and Murdock.]2Henry Joseph Morrissey testified,without contradiction,that at about 5 p. in onSaturday,June 16, 1951,he saw Richard bring another employee over to replace RobertSimoneau,an inspector in the A. B. inspection department.Thereafter,Richard gaveSimoneau a supply of blank AFL membership cards, and Simoneau spent the remainderof his working time, until 11 p.in., signing up employees in the AFL.Witness Morrisseydurther testified,also without contradiction,that on the night of June 16, he overhearda conversation between Richard and Osowski,an ardent AFL solicitor.Richard askedOsowski how many employees she had signed up and when she told him, he remarked"we're in." 446DECISIONSOF NATIONAL -LABOR RELATIONS BOARDJames L. Knapp, the Respondent's plant manager, testified thatRichard does not possess supervisory authority, and that all super-visors are paid a salary, while group leaders are paid on an hourlybasis like rank-and-file employees.Knapp conceded, however, thatRichard normally does physical work only when he is filling in for aproduction worker, and that most of his time is spent passing on to theproduction employees the directives and orders from Foreman Tait.Knapp's testimony further reveals, corroborating the testimony ofMorrissey and Mollis, that Richard, under the general direction ofTait, can effect job transfers.Thus, it appears that if Tait tellsRichard to transfer 10 employees from one job to another, Richardnormally makes the individual selections and accomplishes the trans-fers.As the Respondent's wage rates are based upon the particularjob an employee is performing, the job transfers which Richard makescan alter the wages of the employees affected.In view of the foregoing we find, contrary to the Trial Examiner,that Richard was a supervisor within the meaning of the Act in June1951, and that his active support of the AFL in its organizing cam-paign is attributable to the Respondent. It follows, therefore, thatthe Respondent has furnished unlawful assistance to the AFL in vio-lation of Section 8 (a) (2) of the Act.Our finding that Richard's conduct is attributable to the Respond-ent would be the same even if we were not convinced of his super-visory status.For the record clearly demonstrates, contrary to theTrial Examiner's finding, that Richard occupied a position whichidentified him with management in such a way as to cause employeesto look to him for guidance regarding the Respondent's policies. Incases similarto this one, the Board has uniformly held employersresponsible for the conduct of group leaders who actively participatein organizational activity .38Harrison Sheet SteelCo., 94 NLRB 81, enfd.194 F. 2d 407(C.A. 7) ;UnionTwistDrill Co.,88 NLRB 1361;The Ann Arbor Press,85 NLRB 946;Siouv City Brewing Com-pany,82 NLRB 1061.See alsoInternational Association of Machinists,Tool and DieMakers Lodge No.35 etat. v.N. L. R. B.,311 U.S. 72 in which the Court said :The Employer,however, may be held to_have assisted the formation of a Union,even though the acts of the so-called agents were not expressly authorized or mightnot be attributable to him on strict application of the rules ofrespondeat superior.We are dealing here not with private rights(Amalgamated Utility Workers v. Con-solidated EdisonCo.,309 U S. 261)nor with technical concepts pertinent to anemployer's legal responsibility to third persons for acts of his servants, but with aclear legislative policy to free the collective bargaining process from all taint of anemployer's compulsion,domination,or influence.The existence of that interferencemust be determined by careful scrutiny of all the factors,often subtle,which restrainthe employees' choice ant for which the employer may fairly be said to be responsible.Thus, where employees would have just cause to believe that solicitors professedlyfor a labor organization were acting for and on behalf of the management,the Boardwould be justified in concludingthat theydid not have the complete and unhamperedfreedom of choice which the Act contemplates.56SeeConsumersPower. Co. v. N. L. R. B.,113 F. 2d 38, 444 Cf.Swift d Co. v. N. L.R. B., 106 F. 2d 87, 93. CORNING GLASS WORKS4472.We further disagree with the Trial Examiner's finding that thereis no proof in this case of disparate treatment by the Respondent ofthe two competing labor organizations.The Trial Examiner has ap-parently concluded that an employer, without violating Section 8 (a)(2) of the Act, may actively champion the cause of one of two com-peting unions so long as he makes no overt promise of benefit to em-ployees who join the favored union, or no overt threat against em-ployees who join the union the employer opposes.We cannot acceptthis conclusion.The Board has consistently held that an employer must maintainstrict neutrality when his employees are simultaneously being organ-ized by two or more labor organizations.4 In such cases conduct show-ing favoritism for one of the competing unions defeats the congres-sional purpose of affording employees complete freedom in the selec-tion of their bargaining representative.The record before us is replete with testimony thatadmittedsuper-visors did not remain neutral.Thus, it appears from undenied testi-mony that Foremen Hultzman and Tait questioned a number of em-ployees in the plant during working hours concerning their unionsympathies; 5 Hultzman and Tait pointed out to employees the ad-vantages of the AFL and the disadvantages of the CIO; and whenindividual employees, after such conversations, indicated that theyfavored the AFL, they were congratulated by the foremen, and it wassuggested that they "pass it along" to their friends.Further, em-ployee Mollis testified, without contradiction, that during the AFL'sintensive drive in the plant, he was approached by Richard and Tait,and Tait said, "There's girls going around with AFL cards, and itwould be advisable if you signed one."When Mollis asked why heshould sign an AFL card, either Tait or Richard replied : "Well, there'ssome CIO workers in there, and they're trying to get the CIO in, andwe don't want that.We're trying to get around that."Under some circumstances expression of preference by supervisorsmay be privileged under Section 8 (c) of the Act as may be simpleexpressions of preference by an employer. In the context of thewhole case, including the Employer's hasty recognition of the AFLon a card showing with rival organizing going on, however, the activ-ities of these supervisors obviously reflect employer intent and actionto aid one of two competing labor organizations, which is not pro-tected by Section 8 (c).We find that the statements of Hultzman,4SeeSunbeam Corporation,99 NLRB 546, and the cases cited therein.5 Interrogation by an employer concerning the union sympathies of his employees isuniformly held to constitute a violation of Section 8 (a) (1) of the Act.Standard-Cooaa-Thatcher Company,85 NLRB 1358;N. L. R. B. v. Chautauqua Hardware Corporation,192 F. 2d 492 (C.A. 2).However,as the complaint herein does not allege that the inter-rogation by Holtzman and Tait constituted an independent violation of Section 8 (a) (1),we make no finding on this score. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDTait, and Richard constituted more than mere expressions of opinion.Instead, we find that they amounted to verbal pressure upon the em-ployees to join the AFL; as such, the statements of the supervisorscan no more be disregarded than pressure exerted in other ways.63.To all intents and purposes the AFL's organizational efforts didnot begin in the plant until about 3 p. m. on Saturday, June 16, 1951,the day after the Respondent agreed to meet with, the AFL and recog-vaize it upon proof of majority representation.Between 3 p. m. onSaturday, June 16, and about 2: 30 p. m. Monday, June 18, at least13 employees openly devoted a great deal, if not most of their workingtime, to soliciting signatures' for the AFL.At 2: 30 p. m. on Mon-.day, or only 48 hours after the intensive AFL campaign began, theRespondent's representatives sat down with the AFL representativesand started to negotiate a contract while AFL cards were checkedagainst the payroll.By 6:15 p. m. the same afternoon the com-mittee' checking the cards reported that the AFL had established amajority, and a 55-page contract between the AFL and the Respond-ent was executed covering approximately 860 employees.Absent any evidence of assistance to the AFL, the Respondent'shasty acceptance of the AFL's majority showing, and the draftingof a complete 55-page contract in less than 3 hours, alone, in the faceof knowledge of the rival CIO activity and the possibility of duplica-tion of cards, was improper.?When these factors are viewed to-gether with the concrete evidence of widespread assistance to theAFL by the Respondent's supervisors, we are compelled to concludethat the Respondent did not preserve the required neutral position,but instead rendered active support to the AFL in violation of Sec-tion 8 (a) (1) (2) of the Act.The Effect of the Unfair Labor Practices Upon CommerceThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described in section Iof the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.The RemedyHaving found that the Respondent has engaged in unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action desgined to effectuate the policies of the Act.6N. L. R. B. v. Kropp Forge Co.,178 F. 2d 822 (C. A. 7).7Sunbeam Corporation,supra. CORNING GLASS WORKS449Upon the basis of the foregoing findings of fact, and' upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.By assisting American Flint Glass Workers' Union of NorthAmerica, AFL, and its Local No. 1007, and by according continuingeffect to its contract with said labor organizations, the Respondenthas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.2. In the foregoing manner by interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section7 of the Act, the Respondent has engaged in and is engaging in un-fair, labor practices within the meaning of Section 8 (a) (1) of theAct.3.The foregoing unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Corning Glass Works, CentralFalls, Rhode Island, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Recognizing American Flint Glass Workers' Union of NorthAmerica, AFL, and its Local.No. 1007, as the bargaining representa-tive of any of its employees employed at its Central Falls, RhodeIsland, plant, for the purpose of collective bargaining with it in respectto grievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment, unless and until said labor organ-izations shall have been certified by the National Labor RelationsBoard.(b)Performing and giving effect to its agreement of June 18,1951, with American Flint Glass Workers' Union of North America,AFL, and its Local No. 1007, or to any modification, extension, supple-ment, or renewal thereof, or to any superseding agreement with saidlabor organizations, unless and until said organizations shall have beencertified by the National Labor Relations Board.8(c)In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-8However, nothing herein shall be construed to require that the Respondent vary orabandon the terms or conditions of employment established in said agreement of June 18,1951, or any modification, extension, supplement, or renewal thereof, or any supersedingagreement, or to prejudice the asses tion by the employees of any rights they may havethereunder. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDtion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining, or other mutualaid or protection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from American FlintGlass Workers' Union of North America, AFL, and its Local No. 1007,as the representative of any of its employees employed at its CentralFalls, Rhode Island, plant, for the purposes of collective bargainingwith it in respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil said organizations have been certified by the National LaborRelations Board.(b)Post at its plant at Central Falls, Rhode Island, copies ofnotice attached hereto and marked "Appendix A." 9Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by Respondent's representative, be postedby Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT recognize AMERICAN FLINT GLASS WORKERS'UNION OF NORTH AMERICA,AFL,AND ITS LOCALNo.1007, as therepresentative of any of our employees employed in the CentralFalls, Rhode Island, plant, for the purpose of collective bargain-ing with us in respect to grievances, labor disputes, wages, rata ofIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CORNING GLASS WORKS451pay, hours of employment, or other conditions of employment,unless and until said labor organizations shall have been certifiedby the National Labor Relations Board.WEWILL NOTperform or give effect to our agreement datedJune 18,1951, with AMERICAN FLINT GLASS WORKERS' UNION OFNORTH AMERICA, AFL, AND ITS LOCALNo. 1007,or to any modifi-cation, extension, supplement, or renewal thereof,or toanysuper-seding agreement with said labor organization involving the em-ployees employed at the Central Falls, Rhode Island, plant,unlessand until said labor organization shall have been certified by theNational Labor Relations Board.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognition from AasERI-CAN FLINT GLASS WORKERS' UNION OF NORTH AMERICA, AFL, ANDITS LOCAL No. 1007, as representative of any of our employeesemployed at the Central Falls, Rhode Island, plant, for the pur-poses of collective bargaining with us in respect to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said- organizationsshall have been certified by the National Labor Relations Board.CORNING GLASS WORKS,Employer.Dated------------------------ By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe complaint herein alleges that the Company has violated Section 8 (a) (1)and (2) and Section 2 (6) and (7) of the National Labor Relations Act, as-.-amended,61 Stat. 136, by dominating and interfering with the formation and"administration of, and contributing support to,the AFLand its local union,jointly referred to hereinas the AFL.The answers of the Company and theAFL admit execution of the agreement referred to in the complaint,but denythe commission of any unfair labor practices.227260-53-vol.100--34 452DECISIONSOF NATIONALLABOR RELATIONS BOARDA hearing was held before me at Providence, Rhode Island, on November 19and 20, 1951.Pursuant to leave granted to all parties, briefs were thereafterfiled by General Counsel, the Company, and the AFL. The Company has sub-mitted proposed findings of fact and conclusions of law ; these are accepted tothe extent that they are consistent with the findings and conclusions herein.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDIt was admitted and stipulated and I find that the Company, a New York cor-poration with its principal office at Corning, New York, does business in variousStates of the United States, including New York, West Virginia, Pennsylvania,Oklahoma, Michigan, and Rhode Island; that at its Central Falls, Rhode Island,plant, it manufactures glass products valued at more than $1,000,000 annually,more than 50 percent of which is shipped out of Rhode Island, and its annualpurchases exceed $1,000,000, more than half of which amount represents pur-chases made outside of Rhode Island ; and that the Company is engaged in com-merce within the meaning of the Act.It was admitted and I find that Federation of Glass, Ceramic & Silica SandWorkers of America, CIO, American Flint Glass Workers' Union of North Amer-ica,AFL, and its Local No. 1007, severally, are labor organizations and admitto membership employees of the Company.II.THE UNFAIR LABOR PRACTICESGeneral Counsel declared at the opening of the hearing that he had no evidenceof domination or interference with the formation of the AFL. Attention istherefore to be directed to the question of unlawful assistance to and support ofthat Union by the Company.References hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been re-solved; findings are made herein on the basis of reliable, probative, and substan-tial evidence on the record considered as a whole and the preponderance of theevidence taken.The CIO started to organize the plant about the middle of May 1951. It metwith employees in a local CIO office, and otherwise appears to have proceededcovertly and slowly with its preliminary organizing efforts. (The evidence sug-gests that there was more CIO activity after June 18 than before.)In the meantime, by letter dated June 11, 1951, the AFL made a claim ofmajority representation and requested a meeting with the Company to negotiatea collective bargaining contract.Under date of June 16,' the Company agreedtomeet and to recognize the AFL after proof of majority representation' OnJune 17, the AFL by telegram confirmed the appointment to meet at the plant onthe afternoon of June 18.AFL cards were brought into the plant on the afternoon of June 16.From thattime until the meeting 2 days later, some half dozen employees devoted a greatdeal if not most of their time to soliciting signatures for the AFL.Much of thiswas on working time, but the employees so engaged were paid for that time.'Because considerable testimony was taken on this point, I note the findingthat thisletter was actually sent on June 15. (The addressee had it on Sunday, June 17.)2Testimony that a supervisor spoke of an election to be heldsuggeststhat at this timethe Company did not know whether the AFL representeda majority and anticipated acontest betweenthe two unions. CORNING GLASS WORKS453When the Company met with the AFL on June 18, a committee was appointedto check the AFL's cards against the company payroll while the terms of anagreement were discussed and copies prepared contingent on proof of majority.Provisions of contracts entered into at other plants of the Company were consid-ered.On the committee's report that the AFL represented a majority of theemployees, the agreement was executed.The agreement was entered into between the Company and American FlintGlass Workers of North America, AFL, "including Local Union No. 1007, CentralFalls, Rhode Island."A charter was issued to Local 1007 at about that time,whether before or after the agreement was executed is not clear; local officerswere elected on June 29. As noted above, General Counsel does not now claimthat the Company improperly assisted in the organization of Local 1007.Wakefield, the CIO international representative, testified that he was "justabout ready" to file a representation petition with the Board when the agreementwas entered into between the Company and the AFL. The CIO thereafter pre-pared and issued pamphlets in connection with its organizational drive. Thosepamphlets were dated June 29, 1951.The original charge herein was datedJune 26 and filed with the Board on June 28.According to Wakefield, when the pamphlet was issued, his group wanted anelection only.Whatever the CIO's present desire, and the charge may be con-sidered in that connection, the Board is not limited by a party's request for relief.The issues are in the first place framed by the pleadings.Although it does not in fact appear that the CIO campaign was a matter of'.common knowledge" prior to execution of the agreement with the AFL, the un-denied discussions between supervisors and various employees indicate that theCompany was aware of that campaign. Nevertheless, the CIO made no claim,and there is no evidence that the Company had reason to believe, that it had suf-ficient interest to warrant an election.Accepting the testimony that the AFLcampaign was started later, the additional circumstance that recognition wasaccorded it on the third day of its intensive membership campaign 3 does notwarrant a finding of unfair labor practice whatever suspicion may be suggested bythe speedy recognition.The AFL submitted proof of majority representationprior to execution of the agreement. There remains to be considered only whethersuch apparent majority was unlawfully obtained with the support of the Company.Richard, a group leader, played an active role in the AFL organizing effort.Whether his activities are chargeable to the Company depends on his status. Onthe one hand, it is urged that he assists John Tait, a shift foreman, and is him-self a supervisor ; on the other, that he is a production and maintenance rank-and-file employee.It was testified on behalf of General Counsel that Richard gave people ordersto do jobs and replaced them on machines. The Company maintains that hetransmits the foreman's directions to other hourly paid employees, and can trans-fer employees on jobs under the general direction of the foreman.While theforeman directs that employees be transferred from a given group to anotherjob, Richard sometimes selects the individual employees who are to be taken fromthe group.To this limited extent, if the employees concerned are on a dual ratebasis and if the old and new jobs carry different rates, Richard can determineemployees' earnings.Knapp, the plant manager, testified that this would not"normally" occur since the foreman would effect the transfer where a change in8As notedsupra,theAFL claimedmajority representation before this membership drivegot underway.Whetherthat claim was valid is not the issue, norwhether the AFL wasreckless in undertakingto substantiatethe claim. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate is involved.Knapp testified further that, unlike supervisors, Richard ispaid at an hourly rate and time and one-half after 40 hours.On behalf of the General Counsel, it was recalled that on an occasion whencertain employees' work was unsatisfactory, Richard told Tait, and the reliefperiod was cut until those employees caught up with their work.This does notprove Richard's authority.Again, during the first half of 1951, when Tait wasabsent, Richard performed his duties ; but this occurred not more than 4 daysduring that period.Such sporadic relief does- not indicate that Richard was asupervisor.'When Tait went on vacation, his place was taken by anotherforeman.The number of rank-and-file employees indicated on the organization chartreceived in evidence does not suggest that Richard, the group leader listed underJohn D. Tait, was a supervisor.While a finding of lesser but supervisory statusmight be found where some 60 employees serve under a recognized supervisor,the group leader in this case does not substantially lessen the number of em-ployees under a single direction : Richard's authority, such as it is, extends tomore than 50 of the 60, and does not afford closer supervision than that whichthe foreman exercises.Nor does Richard's position "identify (him) with man-agement in such a way as to cause the employees to look to (him) for guidanceregarding the (Company's) policies."' I find that Richard is not a supervisorwithin the meaning of the Act.It is clear that in a concentrated and activeMay campaign, AFL supportersamong rank-and-file employees solicited membership on working time' both inthe presence of supervisors and for periods of such duration that the Company'sknowledge of their activity may be presumed. ' Unlike the host of cases, however,in which an unfair labor practice is found because one of several rival unionsis thus favored, there is no proof here of disparate treatment.When the CIOundertook to get signatures, its representatives were not molested even whenthey solicited openly on company time and although supervisors were apparentlyaware of their activity. In fact, the Company undertook to show that "allunions," including some not involved in this proceeding, have been permitted tosolicit.Nor is there any evidence that the Company sponsored the AFL'sactivity.General Counsel urges that, however impartial, support of all points of view,in this case by permitting discussion and solicitation during working tinsel, isnevertheless "support" and violates the Act.With this argument I mustdisagree.Various related propositions are clearly established : With recognized excep-tions, distribution of union literature on company premises may be prohibited;likewise, solicitation of membership during working time ; such prohibitions areunlawful if applied discriminatorily.But what of the antithetical reaction :Come one, come all, conduct organizing activities, or not! Is this a year-roundChristmas spirit of goodwill acceptance, even furtherance, of employees' rights,which the Company exhibits?Or does it constitute unlawful support and inter-ference with those rights?Keeping in mind that Section 8 of the Act is concerned with the protectionof employees' rights and that the Board has held that violation of Section 8 (a)(2) constitutes interference with such rights, it is not interference and there-fore no unlawful "support" to open the door wide to all activity: Any'support4 E. W. ScrippsCompany,95 NLRB 227.5Harrison Steel SheetCo., 96 NLRB 192.Cf. also SiouxCity Brewing Company,82NLRB 1061.6Evidencethatthere was no drop in output does not meet this issue. CORNING GLASS WORKS455derived fromsuch permission cannotinterfere with the rights of employees toorganizeor to refrain fromorganizing,and is thus not violative of the Act'The permissiongiven to employees soliciting for the AFL was suspiciouslybroad.Knapptestified thatemployeesare permitted to solicit on behalf of anyunion as longas they do not interfere with production, and that an employeemight leave hismachinefor long periods without interfering with its production.While the AFL e took advantage of this attitude, the CIO made no attempt totest it fully.We need not speculate concerning what action the Company mighttake were other groups (and there might be many) as forward in their effortsas the AFL was here ; nor what the effect would be on production. As stated,thereis noevidence of discrimination, and the Company offered to prove thatit treats all unions alike.(No suspicion attaches to the fact that Tait knew that Botelho, an employeewho solicited for the AFL, had union cards. As reasonable as any other is theconclusion that after that Union made its representation claim, it notified theCompany of its proposedcampaign.)In theabsenceof threat or promise of benefit, the advice or directions giventhat employees who favored the AFL "spread the word"are no moreviolativeof the Act than are an employer's statementsof its own preference aNor isreference to trouble with a union at another plant," or a warning that strikescalled by a union would result in loss to the employees,11 a threat of reprisal bythe Company. In the latter connection, a distinction must be recognized betweena threat and a prediction conditioned upon later events.We need not consider acts such as interrogation of employees concerning theirpreferenceand how they would vote since, beyond the question of assistanceto the AFL,such actsare not within the issues in this proceeding.'In short,there is no proof of such hostility toward the CIO as might make interrogationby a supervisor support of the AFL and a violation of Section 8 (a) (2) of theAct; the interrogation might be interference under Section 8 (a) (1), but thatis nothere alleged.As for a supervisor'sexpressionsof preference, they areprivilegedunder Section 8 (c) .1EI find that the Company has not interfered with, restrained, or coerced em-ployees by dominating or interfering with the formation or administration of theAFL or by contributingfinancialor othersupport to it.Upon the basis of the above findings of fact and upon the entirerecord inthe case: 1 make the following:I SeeThe Electric Auto-Lite Company,89 NLRB 1407;N. L R. B v. Brown Company,160 F. 2d 449 (C. A. 1). Cf. alsoHorton Hubbard Mfg.Co , 94 NLRB 920.B The AFL's apparent majority and the evidence of subsequentincreasedo not disproveillegalsupport ; had there been such support, the majoritymightbe a reflection of it.B TennesseeCoachCompany,84 NLRB 703.10 Salant & Salant, Inc.88 NLRB 816.11Cf.Din ion Coil Company, Inc.,96 NLRB 1435 One employee, Mollis, testified thatTait said that he would "have a better chance of working conditions" If he signed an AFLcard.Not only is this no clear promise of benefit, the statement including reference to"less strikes," but it was made at a point when the witness appeared to be otherwiseconfused12 Starrett Brothers and Eken, Incorporated,92 NLRB 1757.18While support of the AFL might be found in Supervisor Truchon's alleged threat,made sometimebetween July and September, that the alternative wouldbe "no union atall," Ido not credit the testimony concerning this gratuitousremark.The witnessimpressedme as "trying to make a case."As I stated at the hearing, Bessette's affidavit was received on the authority ofQuest-Shon Mark Brassiere Company, Inc,185 F. 2d 285 (C A. 2), not asestablishing fact, butfor the limited purpose of impeaching him. 456DECISIONS. OF NATIONALLABOR RELATIONS BOARDCONCLIISIONS or LAW1.The Company is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Federation of Glass, Ceramic&Silica Sand Workers of America, CIO,American Flint Glass Workers'Union of North America,AFL, and its LocalNo. 1007, severally,are labor organizations and admit to membership employeesof the Company.3.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(2) of the Act.[Recommendations omitted from publication in this volume.]JAMESTHOMPSON&Co.,INC.andTEXTILEWORKERS UNION OFAMERICA, CIO.Case No. 9-CA-1762.August 5, 1952Decision and OrderOn December 12,1951, TrialExaminer HoraceA. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in any unfair labor practice alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel and the charging Union filedexceptions to the Intermediate Report and supporting briefs.TheRespondent filed exceptions to certain findings made in the Inter-mediate Report and to certain rulings made by the Trial Examiner atthe hearing, together with a brief in support of the Trial Examiner'sultimate conclusions.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed?The ruling are hereby affirmed.The Board has considered Me Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General Counsel andthe Union, and no merit in the Respondent's exceptions.'Because of3Pursuantto the provisionsof Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegated its powers in connection with thiscase to a three-member panel[ChairmanHerzog and MembersStylesand Peterson].2 The Respondent contendsthat theTrial Examiner erred in admitting evidence as toemployersolicitationof individual strikers to abandon the strikeinvolvedin this case onthe groundthatsuch conduct was not pleaded in the complaint or in the General Counsel'sbill of particulars.There is no merit in this contention as the issue was fully litigatedat the bearing and the Respondent does not show that it was prejudiced in any respectby theabsence of such pleadings.$ The Respondent also pled a motion to strike the Union's exceptions and brief "onthe ground that it is a scurrilous document,which without any basis in the record orelsewhere,impugns the motives of the Trial Examiner,and accuses him of deliberatedishonesty."We herebydeny this motion.The Union's exceptions and brief do notexceed the bounds of proper argument.100 NLRB No. 68.